Citation Nr: 0101806	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  92-01 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with history of displacement of coccyx, currently rated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1992 RO rating decision that increased the 
evaluation for the low back disorder from zero to 10 percent.  
In June 2000, the Board remanded the case to the RO for 
additional development.  A September 2000 RO rating decision 
increased the evaluation for the low back disability from 10 
to 40 percent and the veteran continues to disagree with the 
evaluation assigned for the back condition.  Hence, the Board 
has classified the issue as shown on the first page of this 
decision.  AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2000 the RO received the veteran's notice of 
disagreement with respect to the effective date assigned for 
his 40 percent rating.  There has been no action taken on 
this matter.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
The issue will be remanded at the end of this decision.



FINDING OF FACT

The low back disability is manifested primarily by X-ray 
findings of scoliosis and bone spurs of the lumbar spine, 
painful motion, and limitation of motion that produce severe 
functional impairment; neurological deficits or other 
symptoms that produce more than severe functional impairment 
are not found.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain with history of displacement of the coccyx 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1967 to 
September 1969.

Service medical records show that the veteran was seen for 
low back problems and that he sustained anterior displacement 
of the tip of the coccyx.  

A March 1970 RO rating decision granted service connection 
for low back strain with history of displacement of coccyx.  
A zero percent rating was assigned for this condition, 
effective from September 1969.  The zero percent rating 
remained unchanged until RO rating decisions in the 1990's 
increased it to 40 percent, effective from November 1991.

VA and private medical records show that the veteran was 
treated and evaluated for low back problems in the 1990's and 
2000.  The more salient medical reports are discussed below.

VA and private medical reports of the veteran's treatment in 
the 1990's show that he was seen for complaints of low back 
pain.  These reports reveal that his low back condition was 
treated with medication.

The veteran testified at a hearing in April 1992.  His 
testimony was to the effect that he had constant low back 
pain that he treated with medication.

The veteran underwent VA medical examination in August 1994.  
Range of motion of the lumbar spine was flexion forward to 
touch knees, extension backwards to 10 degrees, right lateral 
bend to 20 degrees, left lateral bend to 30 degrees, rotation 
to the right to 30 degrees, and rotation to the left to 40 
degrees.  He had negative tripod sign and 2+ deep tendon 
reflexes.  Sensation and motor function in the lower 
extremities were normal.  Straight leg raising on the right 
produced back pain, but did not produce pain radiating down 
the lower extremities.  Radiographs of the pelvis showed no 
abnormalities.  X-ray of the lumbar spine showed scoliosis 
with convexity to the left, and small bone spurs at the 
anterior aspect of many of the lumbar vertebral bodies.  
There was tenderness in the L5/S1 area in the midline with 
mild paraspinal muscle spasm.  The diagnosis was chronic 
mechanical low back pain with intermittent exacerbations.  

An April 1997 outpatient treatment record indicates that 
about one and one-half years earlier the veteran had injured 
his mid-back at work, and shortly thereafter had injured his 
left arm.  He had left elbow surgery in February 1996.  He 
had a workmen's' compensation claim pending, and had lost his 
job in January 1997 because he could no longer do the work 
after his back and arm injuries.

The veteran underwent VA medical examination of his low back 
in May 1998.  He ambulated with a smooth reciprocating heel-
toe gait.  Motor examination from L1 to S1 was 5/5.  Deep 
tendon reflexes were 2+ over the patella and Achilles tendon.  
Forward flexion of the lumbar spine was to 80 degrees, 
backward extension to 30 degrees, side bending to the right 
and left to 40 degrees, and rotation at the waist, 
bilaterally.  There was tenderness to the coccyx.  The 
impression was coccygodynia.

A statement from an acquaintance of the veteran dated in May 
2000 is to the effect that the veteran had low back problems, 
including pain, since separation from service that affected 
his work as a mechanic.  It was noted that he was no longer 
able to work.

The veteran underwent a VA medical examination in July 2000.  
The examiner noted that the veteran was unable to do any 
extension of the lumbar spine due to severe pain that 
radiated down his legs.  Flexion of the lumbar spine was to 
40 degrees.  The examiner noted that the veteran had been 
unable to do a number of activities during flare-ups of his 
low back disability.  The examiner noted that the veteran had 
some low back dysfunction due to disuse problems, and excess 
fatigability and weakened movement of his lumbosacral spine.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased 
evaluation for his low back disorder.  There is no identified 
evidence not accounted for and examinations have been 
performed with regard to the claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of this claim.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. § 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The evidence shows that the veteran has a history of 
displacement of the coccyx and that he currently has 
occasional tenderness of the coccyx.  When there are no 
painful residuals following partial or complete removal of 
the coccyx, a noncompensable evaluation is warranted.  A 
10 percent rating requires painful residuals.  38 C.F.R. 
§ 4.71a, Code 5298.  Since the evidence does not show that 
the veteran had his coccyx removed, a separate evaluation is 
not warranted for this condition.  Nor does the evidence show 
that the occasional tenderness of the coccyx produces 
functional impairment not considered in the evaluation of the 
low back disability.


The veteran testified at a hearing in 1992 to the effect that 
he had constant low back pain that he treated with 
medication.  This evidence is supported by the objective 
medical evidence and a statement of an acquaintance.  VA 
medical reports of his examinations in the 1990's indicate 
the presence of occasional severe limitation of motion of the 
lumbar spine and at the time of his VA medical examination in 
July 2000 he had no backward extension.  The examiner who 
conducted the July 2000 VA medical examination concluded that 
flare-ups of the low back condition produced functional 
impairment and that the veteran had weakened movement, 
incoordination, and fatigability associated with the low back 
disorder.  The overall evidence supports the assignment of a 
40 percent rating for the low back disorder under diagnostic 
code 5292 or 5295 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 based on painful motion and 
limitation of motion that produce severe functional 
impairment.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Only 
one 40 percent rating may be assigned for the low back 
disorder because the ratings consider essentially the same 
low back symptoms.  38 C.F.R. § 4.14 (2000).

The 40 percent rating for the low back disorder under 
diagnostic 5292 or 5295 is the maximum schedular rating 
warranted under the rating schedule.  The evidence does not 
show the presence of intervertebral disc syndrome for 
consideration of the provisions of diagnostic code 5293 and 
the evidence does not demonstrate the presence of 
neurological deficits or other symptoms associated with the 
low back disorder that produce more than severe functional 
impairment. 

The RO did not determine that this case presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards and to warrant 
referral of the case to the Director of Compensation and 
Pension Service for consideration an extraschedular 
evaluation.  Nor does not the Board find circumstances in 
this case, such as marked interference with employment or 
need for hospitalization due to the low back disability to 
remand this case to the RO for referral to the VA Director of 
Compensation and Pension Service for consideration of a 
rating in excess of 40 percent for this disability on an 
extraschedular basis.  The Board recognizes that the evidence 
indicates the veteran is not working, but the record does not 
show that his unemployment is due to manifestations of the 
service-connected low back disorder.  Rather, the record 
tends to show that he lost his job in January 1997 due to 
post-service injuries of the mid-back and left arm.

Since the preponderance of the evidence is against the claim 
for an increased evaluation for low back strain with history 
of displacement of coccyx, the benefit of the doubt doctrine 
is not for application.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for low back strain with history of 
displacement of the coccyx is denied.


REMAND

As indicated in the Introduction, the veteran has filed a 
timely notice of disagreement with respect to the effective 
date assigned for his 40 percent rating.  There has been no 
action taken in this matter by the RO.  Accordingly, the case 
is remanded to the RO for the following action:

1.  The RO must review the veteran's 
disagreement with the assigned effective 
date, and issue an appropriate statement 
of the case (SSOC).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

